       Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
 

STACIE GROFF,                       )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )     Case No.:
                                    )     JURY TRIAL DEMANDED
UNIFIED SCHOOL DISTRICT             )
NO. 503,                            )
Serve: Superintendent               )
Lori Ray                            )
2900 Southern                       )
Parsons, Kansas, 67357,             )
                                    )
       Defendant.                   )
___________________________________________________________________________
        COMPLAINT FOR DISABILITY DISCRIMINATION, HARASSMENT &
          RETALIATION IN VIOLATION OF THE ADA AND THE ADAAA

       COMES NOW Plaintiff Stacie Groff and for her cause of action against Unified School

District No. 503, and states as follows:

                                           PARTIES

       1.      Stacie Groff (“Ms. Groff” or “Plaintiff”) resides at 1420 S. 14th Street, Parsons,

Kansas 67357. She is a current employee of Defendant Unified School District No. 503.

       2.      Unified School District No. 503 (“District” or “Defendant”) is a public-school

district located in Parsons, Kansas.

       3.      The District is an employer within the meaning of the Americans with Disabilities

Act (“ADA”) and the ADA Amendments Act (“ADAAA”) because it has at least fifteen (“15”)

employees.




                                               1
 
       Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 2 of 10




                                    JURISDICTION & VENUE

       4.      Ms. Groff’s Complaint against the District is brought pursuant to the ADA and the

ADAAA based on the discriminatory, harassing and retaliatory conduct of Defendant’s

administrators, managers, and employees and the failure of the District to properly investigate,

address and remedy illegal disability discrimination, harassment and retaliation in the workplace.

As such, this Court has original jurisdiction over Ms. Groff’s claims pursuant to 28 U.S.C. § 1331.

       5.      Venue in this District is proper pursuant to 28 U.S.C. § 1391 because the District

is located within the District of Kansas and a substantial part of the unlawful conduct giving rise

to Ms. Groff’s claims occurred in this District.

       6.      On or about May 15, 2018, Ms. Groff filed her initial Charge of Discrimination

(“Charge”) in a timely manner with the Equal Employment Opportunity Commission (“EEOC”)

and the Kansas Human Rights Commission (“KHRC”) based on her disability discrimination,

harassment and retaliation claims. The EEOC Charge number is 563-2018-01929. (A copy of

the Charge is attached as Ex. A).

       7.      On or about October 30, 2018, the EEOC issued Ms. Groff her Right to Sue letter

(“RTS”). This lawsuit is brought within ninety (“90”) days of the RTS. (A copy of the RTS is

attached as Ex. B).

       8.      All requisite conditions to this Court having jurisdiction over the District and Ms.

Groff’s claims are met.

                                    GENERAL ALLEGATIONS

       9.      In or about October 2015, Ms. Groff was hired by the District to work as an

Accounts Payable/Payroll Clerk in the District office.

       10.     The Accounts Payable/Payroll Clerk was a full-time, year-round position.



                                                   2
 
       Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 3 of 10




       11.      After Ms. Groff was hired, Linda Proehl, a former District Superintendent who had

retired, returned to the District to work until a new Superintendent was found.

       12.      Ms. Proehl often made comments to the effect of, “What are they going to do, fire

me,” which led Ms. Groff to believe that Ms. Proehl did not think that her actions had

consequences.

       13.      On or about September 9, 2017, Ms. Groff was diagnosed with multiple sclerosis

(“MS”), which is a life - long neurological disease.

       14.      Ms. Groff’s multiple sclerosis is a physical condition that substantially limits at

least one or more life activities, including working.

       15.      Ms. Groff informed the District of that had been diagnosed with MS.

       16.      Shortly thereafter, Ms. Proehl asked Ms. Groff, “How are you doing? Do you think

you’re going to be able to do this?”

       17.      Ms. Groff assured Ms. Proehl that her MS would not interfere with her ability to

perform her duties.

       18.      On or about November 3, 2017, a school secretary wrote down the wrong

information on her Certified Attendance Report. The secretary reported that several teachers were

absent due to professional development when in fact, the teachers were absent due to illness.

       19.      Ms. Proehl criticized Ms. Groff for relying on the secretary’s inaccurate report and

told Ms. Groff that going forward, her work had to completely “perfect.”

       20.      On or about November 8, 2017, Ms. Groff had an appointment with her neurologist.

       21.      The following day, Ms. Groff told Ms. Proehl that, although her MS symptoms

were permanent, but with a good diet and exercise, some of her strength might return.




                                                 3
 
        Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 4 of 10




        22.    Ms. Groff also told Ms. Proehl that the neurologist’s treatment plan included a

medical procedure and medication.

        23.    Ms. Proehl questioned Ms. Groff for a second time as to whether Ms. Groff could

work.

        24.    Ms. Groff answered “yes” to which Ms. Proehl said something to the effect that she

had to look out for the District.

        25.    Ms. Proehl reminded Ms. Groff that her work had to be “perfect.”

        26.    Ms. Proehl also threatened Ms. Groff’s job and warned that if Ms. Groff started

making mistakes that she would have to let her go.

        27.    Ms. Proehl also suggested that Ms. Groff accept a different position within the

District, even if it meant a pay cut and that maybe Ms. Groff could work less.

        28.    Ms. Proehl told Ms. Groff that it was not “urgent” for her to make a decision, but

this was something that Ms. Groff must consider within the next few months.

        29.    On or about November 10, 2017, Tonya Phillips, the District’s Business Manager,

asked Ms. Groff to search for a purchase order that was not found during an audit.

        30.    Ms. Groff spent the entire day searching for the purchase order only to learn that

Ms. Phillips had miscommunicated what Ms. Groff was supposed to be looking for.

        31.    Mr. Proehl blamed Ms. Groff for making the District look bad in the audit and also

indicated that it looked like Ms. Groff stole from the District because the missing purchase order

stemmed from a purchase on Ms. Groff’s Visa.

        32.    On or about November 13, 2018, Ms. Proehl criticized Ms. Groff because she

finished classified payroll later than usual.




                                                4
 
         Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 5 of 10




         33.   The delay was not Ms. Groff’s fault because she had spent the previous Friday

looking for the wrong documentation due to the communication error by Ms. Phillips. Further,

Ms. Groff cannot complete payroll until all of the school secretaries provide her with attendance

documentation and several of the secretaries were late in sending the information to Ms. Groff.

         34.   On or about November 15, 2017, Ms. Groff complained to Ms. Phillips that she felt

like Ms. Proehl was unfairly criticizing her work and singling her out due to her MS.

         35.   Ms. Phillips told Ms. Groff that Ms. Proehl had told her and several other office

employees to let Ms. Proehl know if they uncovered any errors that could be attributed to Ms.

Groff.

         36.   On or about December 6, 2017, Ms. Proehl summoned Ms. Groff to a meeting and

accused Ms. Groff of spending too much time on the internet and said that all trust was gone.

         37.   Ms. Proehl told Ms. Groff that she would fire her on the spot if it were not for the

fact that it was almost Christmas and she knew Ms. Groff needed her insurance for her MS.

         38.   Ms. Groff explained to Ms. Proehl that any internet shopping she did during work

hours was done during a time when Ms. Groff was on hold while making a telephone call that she

was asked to do.

         39.   Ms. Proehl wrote Ms. Groff up and sent her home without pay.

         40.   Others in the District used the internet for holiday shopping during work hours.

         41.   Kathy Hardman announced to everyone in the office (including Ms. Proehl) that

she had purchased underwear at Duluth Trading for her husband.

         42.   Later, Ms. Hardman complained that Miranda Grant, another District employee,

received a gift card from Duluth Trading after their online orders were delayed. Ms. Grant and

Ms. Hardman had placed their online orders from work at the same time.



                                                5
 
        Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 6 of 10




        43.    On or about December 7, 2017, Ms. Proehl came into Ms. Groff’s office and

questioned her commitment to the District.

        44.    On or about December 15, 2017, Ms. Proehl came into Ms. Groff’s office and asked

if anyone had called about their pay checks.

        45.    After Ms. Groff answered “no,” Ms. Proehl said, “Hmm . . . I guess no one has

looked at their check.”

        46.    On January 12, 2018, Ms. Phillips offered to take Ms. Groff’s deposits to the bank

with hers.

        47.    Ms. Phillips told Ms. Groff that before she left for the bank, Ms. Proehl came into

her office and saw Ms. Groff’s deposit.

        48.    Ms. Proehl told Ms. Phillips that she would take Ms. Groff’s deposits to the bank.

        49.    Ms. Proehl did not take Ms. Groff’s deposits to the bank for the stated reason that

she left the office at 5:30 p.m. and could not get there in time.

        50.    The bank is only a five - minute drive away and closes at 6:00 p.m.

        51.    On or about January 16, 2018, Ms. Proehl wrote Ms. Groff up for not making her

deposits on January 12, 2018.

        52.    On or about February 28, 2018, Ms. Groff was diagnosed with breast cancer.

        53.    Ms. Groff told Ms. Proehl that she was diagnosed with breast cancer and needed a

double mastectomy.

        54.    On or about March 21, 2018, Ms. Proehl accused Ms. Groff of making an error on

a substitute teacher’s pay check.

        55.    The error was such that it should have been caught by the payroll system and Ms.

Phillips.



                                                  6
 
       Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 7 of 10




       56.     For whatever reason, the error was not discovered and the incorrect check was

cancelled and a new check was issued to the substitute teacher.

       57.     On or about March 22, 2018, Ms. Groff underwent a double mastectomy.

       58.     Ms. Groff was off work for three weeks following her double mastectomy and was

only supposed to return to work for half days for a specified period.

       59.     The District knew that Ms. Groff qualified for and needed leave pursuant to the

Family Medical Leave Act (“FMLA”).

       60.     On or about April 11, 2018 (the day before Ms. Groff was supposed to return to

work), Ms. Proehl texted her and summoned her to a meeting scheduled the following day.

       61.     When Ms. Groff reported to work the following day, Ms. Proehl told her that she

had packed all of Ms. Groff’s personal items and wanted the building key. Ms. Proehl also told

Ms. Groff that her name had been taken off the District’s bank accounts and she no longer had

access to the accounting system or her email account.

       62.     Ms. Proehl demanded that Ms. Groff sign a resignation letter or she would demote

Ms. Groff to an aide position.

       63.     Ms. Groff told Ms. Proehl that she needed some time to make an informed decision.

       64.     On or about April 20, 2018, Ms. Groff’s legal counsel faxed a letter of

representation to the District which accused the District of violating the FMLA and the ADAAA.

       65.     On or about April 24, 2018, the District returned Ms. Groff to work, but placed her

in an aide position at Garfield Elementary. Ms. Groff supervised a second - grade classroom filled

with children who had numerous behavioral issues.

       66.     The aide position pays considerably less and is not a year-round position.




                                                 7
 
        Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 8 of 10




        67.     On or about April 28, 2018, the District finally notified Ms. Groff of her eligibility

for FMLA.

        68.     Ms. Groff continues to work in the aide position.

              COUNT I – DISABILITY DISCRIMINATION & HARASSMENT
                    IN VIOLATION OF THE ADA & THE ADAAA

        69.     Ms. Groff reasserts and re-alleges the allegations set forth in paragraphs 1 through

69 as if fully set forth herein.

        70.     The acts described above constitute disability discrimination and harassment in

violation of the ADA, and the ADAAA.

        71.     Ms. Groff has MS and breast cancer, two diseases that substantially limit one major

life activity, including working.

        72.     Ms. Groff was disabled within the meaning of the ADA and the ADAAA.

        73.     Ms. Groff could successfully perform the essential duties of her Accounts

Payable/Payroll Clerk position with or without reasonable accommodation.

        74.     The District harassed Ms. Groff after it learned that she suffered from MS and

breast cancer by questioning her as to whether she could still perform her job duties, more closely

scrutinizing her work, singling her out for discipline, writing her up, sending her home without

pay and demoting her to an aide position.

        75.     Ms. Groff suffered great emotional upset due to the fact that she was harassed

because she had a disability. She was angry, upset, frequently stressed, lost sleep and was

constantly worried about she and her husband might support their family without her income and

benefits.




                                                  8
 
        Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 9 of 10




        76.     The District’s harassment of Ms. Groff and demoting her to an aide because she

was disabled was intentional and done with malice and/or a reckless indifference to the protected

rights of Ms. Groff.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her

Complaint, for a finding that she has been subjected to unlawful disability discrimination and

harassment prohibited by the ADA the ADAAA; for an award of back pay, including fringe

benefits, bonuses, cost of living increases and other benefits; for interest; for an award of

compensatory and punitive damages; for her costs expended; for her reasonable attorneys’ fees

and expert fees and expenses; and for such other relief as the Court deems just and proper.

      COUNT II – RETAILATION IN VIOLATION OF THE ADA & THE ADAAA

        77.     Ms. Groff reasserts and re-alleges the allegations set forth in paragraphs 1 through

77 as if fully set forth herein.

        78.     The acts described above constitute retaliation in violation of the ADA, and the

ADAAA.

        79.     Ms. Groff engaged in protected activity when she complained to Ms. Phillips, the

Office Manager, that Ms. Proehl was harassing her because of her disabilities. She also engaged

in a protected activity when she requested to work part-time after her double mastectomy.

        80.     After Ms. Groff engaged in protected activity, she was subjected to numerous

adverse employment actions including, but not limited to, having her work scrutinized more

closely, being written up, being sent home without pay, and being demoted.

        81.     There is a causal connection between Ms. Groff’s protected activity and the adverse

actions that followed.




                                                 9
 
       Case 2:19-cv-02031-JAR-TJJ Document 1 Filed 01/22/19 Page 10 of 10




       82.      Ms. Groff suffered great emotional upset due to the fact that she was retaliated

against after she engaged in protected activity. She was angry, upset, frequently stressed, lost sleep

and was constantly worried about she and her husband might support their family without her

income and benefits.

       83.      The District’s act of retaliating against Ms. Groff because she engaged in protected

activity was intentional and done with malice and/or a reckless indifference to the protected rights

of Ms. Groff.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of her

Complaint, for a finding that she has been subjected to unlawful retaliation prohibited by the ADA

the ADAAA; for an award of back pay, including fringe benefits, bonuses, cost of living increases

and other benefits; for interest; for an award of compensatory and punitive damages; for her costs

expended; for her reasonable attorneys’ fees and expert fees and expenses; and for such other relief

as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury on all issues triable to a jury.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas as the place for trial.

                                                Respectfully Submitted,

                                                WILLIAMS DIRKS DAMERON LLC

                                                /s/ Michael A. Williams
                                                Michael A. Williams, KS Bar No. 19124
                                                1100 Main Street, Suite 2600
                                                Kansas City, MO 64105
                                                mwilliams@williamsdirks.com
                                                (o) 816-945-7110
                                                (f) 816-945-7118
                                                Attorney for Plaintiff

                                                   10
 
